Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not reveal any references covering a subject matter of independent  claim 13 and dependent claims 14-24.
Independent claim 13 drawn to a method for producing a polyamide powder by dissolving the polymer in lactam and then precipitating it by adding water and cooling the solution. As a result, the polyamide powder with certain particle size characteristics is obtained. 
Search for prior art does not reveal any references covering the subject matter of independent claim 13 and dependent claims 14-24.
 
The closest prior art is represented by the following references. 

1. Kaiso et al (US 20110311821).
Kaiso teaches a process, comprising a step of dissolution polyamide 6 pellets in e-Caprolactam as a solvent at 200C obtaining 20% polymer solution. On the second step, the resulting homogeneous solution is cooled to room temperature at a cooling rate of 1.5°C/min. After completion, isopropanol is added, and after removing the solvent by washing and filtration, the product is dried to give a spherical polyamide 6 particles. By microscopic observation, spherical particles with diameter of 80-130 (see Example 4) or 40-90 (see Example 5) are observed (see FIG.1).

Kaiso demonstrates that the method above is applicable on different polyamides (see Examples 11-13)
In addition, Kaiso teaches that water can be added instead of isopropanol and the precipitated polyamide particles may be washed several times with methanol, acetone or the like before separation by an appropriate method (see 0073).

 Thus, Kaiso’s process covers all claimed general steps a)-c).
However, the reference fails to teach the cooling temperature range claimed, the precipitant concentration and particle size distribution.
Indeed, whereas Kaiso teaches a cooling to the room temperature (i.e. 18C-20C), instant claim 15 recites the cooling to the temperature above lactam melting point(Tm), which is 68C for caprolactam.

Since cooling rate and temperature, as well as non-solvent concentration are critical for final particles morphology and size, Kaiso’s reference is not sufficient for rejection of claim 13.

2. Dierkmann et al (US 20130011660).
Dierkmann teaches a procedure, comprising heating Nylon-12 at 145° C ethanol denatured with 2-butanone and 1% water content for several hours. Then the temperature is eventually reduced to 45C with simultaneous distillation of the solvent (see Examples 1 and 2 at 0137-0140), resulting in a fine polyamide powder with D50 median diameter of from 1 to 100 um (see claim 4).

Dierkmann fails to teach a lactam as a solvent, water addition and precipitation temperature.

3. Saito et al (US 20140349113).
Saito teaches process for the production of polyamide 1010 polymer particles, which includes dissolution of the polymer in NMP, addition of another polymer (i.e. PVA), heating the solution up to 180C. After 2 hours, water is slowly added as a poor solvent and then temperature is reduced. After that abandon amount of water is added, the slurry is filtered and dried. 


However, Saito does not teach lactam, temperature range of precipitation and particle size characteristics. 

4. Schulze et al (US 3720650).
Schulze teaches a procedure, which includes dissolving 100 g polyamide 12 in 400 g caprolactam at 180°C within an hour and subsequent cooling to about 60°C stirring during 2 hours with 500 ml toluene at 80°C. A homogeneous suspension of polyamide is thereby obtained which can be freed substantially from the toluene solution by filtering with suction. The polyamide  powder is again suspended in 500 ml toluene at 80°C by stirring for one hour, filtered with suction once more, washed with another 500 ml toluene at 80°C, with the temperature taken above the filter, and subsequently dried (see Example 1 at 3:25).
However, Schulze at least fails to teach water addition as a precipitant. 

5. Okazaki et al (US 3446782)
Okazaki discloses a process of manufacturing a powdery synthetic linear polycarbonamide, which comprises (1) adding a synthetic linear aliphatic polycarbonamide to an aqueous solution of an unsubstituted lactam; (2) heating the resultant mixture with stirring under pressure at a temperature lower than the temperature at which said polycarbonamide melts and higher than the temperature at which a mass of said polycarbonamide is softened in the presence of said aqueous solution of the lactam and begins to flow, to form an emulsion-or solution-like dispersion system; and (3) thereafter cooling the system to recover the powdery polycarbonamide (see claim 1).

6. Maruyama et al (US 3481906).

Maruyama teaches a process for the manufacture of a polyamide powder, which comprises agitating a hydrophobic aliphatic polycarbonamide and an aqueous solution of a lactam while heating at a temperature not lower than the melting point of the said polycarbonamide under the
saturated vapor pressure at that temperature, to form a uniform mixture, and thereafter cooling the resulting mixture (see claim 1).

Both Maruyama and Okazaki disclose a process, where a polyamide initially dissolved in aqueous lactam, resulting in a solution. In contrary, instant claim 13 recites that on stage a) a polymer dissolves in lactam producing a melt.
As a result, independent claim 13 and dependent claims 14-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765